Citation Nr: 0934077	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
postoperative residuals of a craniotomy performed at a VA 
medical facility in 1981.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from August 1943 to January 1946.  

This appeal to the Board of Veteran's Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Board has advanced this case on the docket a pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Regrettable, though, the Board must remand this case to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development before deciding the claim.


REMAND

Prior to deciding the claim, the Board must obtain the 
surgical records of the procedure in question and other 
records from the Social Security Administration (SSA).  And 
if the surgical records are obtained, a medical opinion is 
also needed.

The Veteran's § 1151 claim stems from a craniotomy performed 
at the Cincinnati, Ohio, VA Medical Center (VAMC) in 1981.  
However, the actual surgical records from that procedure have 
not been obtained and associated with the claims file for 
consideration, despite indications these additional records 
exist and are located somewhere in California.  The RO 
initially requested these surgical records from the 
Cincinnati VAMC, since that was where the craniotomy was 
performed in 1981.  But that facility indicated these records 
had been transferred to the Columbus, Ohio, VAMC.  The 
Columbus VAMC then notified the RO that these records had 
been transferred to San Diego, California, in October 1991.  

In December 2005, the RO requested these surgical records 
from the San Diego VAMC.  In an email sent on December 22, 
2005, an employee at the San Diego VAMC indicated they had 
the Veteran's surgical records.  But the employee explained, 
"[W]e can not send the records to the regional office.  The 
best thing you could do is to contact the VA Medical Center 
nearest to your location and ask their transfer clerk to 
electronically request the records from our facility.  Once 
we received the request we will send the records."  

A handwritten note on this email indicates the Martinez VAMC 
is the nearest VAMC.  In correspondence dated January 3, 
2006, the VA Northern California Health Care System (VANCHCS) 
- which includes the Martinez VAMC - indicated it was unable 
to locate these records.  The RO made no further attempt to 
locate these records before transferring the case to the 
Board.  But the Board finds that the RO/AMC needs to make 
another attempt to obtain these important records.  

The email dated December 22, 2005, clearly indicates these 
surgical records still exist and, at least at that particular 
time, were located at the San Diego VAMC.  The file also 
indicates there may have been an attempt to send these 
records to the Martinez VAMC.  However, it is unclear whether 
these records were actually electronically transferred to 
VANCHSC at that time, or whether instead they were still 
located at the San Diego VAMC.  In any event, it appears 
these records are located either at the San Diego VAMC or the 
Martinez VAMC.  The RO/AMC, therefore, must make another 
attempt to obtain these surgical records.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's 
(AOJ's)] failure to consider records which were in VA's 
possession at the time of the decision, although not actually 
in the record before the AOJ, may constitute clear and 
unmistakable error.").  See, too, Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA has constructive, if not actual, notice 
of the existence of these additional VA treatment records).



If, and only if, these VA surgical records are located, the 
Veteran should be afforded a VA examination to determine 
whether he has additional disability as a proximate result of 
the 1981 craniotomy.  If additional disability is found, the 
examiner must state whether it is at least as likely as not 
this additional disability resulted from carelessness, 
negligence, lack of proper skill, error in judgment, 
or a similar instance of fault, or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  An 
additional examination is required because the medical 
opinion provided by the VA physician in April 2006 was not 
based on a review of the surgical records, thereby limiting 
its probative value.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

And lastly, the record indicates the Veteran has been 
receiving benefits from the SSA.  Unfortunately, however, it 
does not appear these records have been obtained.  The Court 
has held that when VA is put on notice of the existence of 
relevant SSA records, VA must try and obtain these records 
before deciding the appeal.  38 C.F.R. § 3.159(c)(2) and (3).  
See also Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the San Diego VAMC, the 
Martinez VAMC, and any other necessary VA 
facility to obtain all medical records 
associated with the Veteran's 1981 
craniotomy.  If these records are 
unavailable or the search for these 
records otherwise yields negative results 
and further attempts to obtain these 
records would be futile, then this must 
be clearly documented in the claims file 
and the Veteran appropriately notified.  
38 C.F.R. § 3.159(c)(2).

2.  Obtain the Veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered by 
that agency.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims file for consideration.  If these 
records are unavailable or the search for 
these records otherwise yields negative 
results and further attempts to obtain 
these records would be futile, then this 
must be clearly documented in the claims 
file and the Veteran appropriately 
notified.  38 C.F.R. § 3.159(c)(2).

3.  If, and only if, the surgical records 
from the 1981 craniotomy are obtained, 
schedule the Veteran for an appropriate 
VA examination to determine whether he 
has additional disability as a proximate 
result of that surgery.  If the Veteran 
does, the examiner must also state 
whether it is at least as likely as not 
this additional disability resulted from 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault, or an event not 
reasonably foreseeable.  The examiner 
must review the claims file, including 
the surgical records, for the pertinent 
medical and other history.  All 
diagnostic testing and evaluation deemed 
necessary should be performed.  The 
examiner must discuss the medical 
rationale of the opinion.

4.  Then readjudicate the § 1151 claim in 
light of the additional evidence.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



